United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT
                              ___________

                              No. 09-3758
                              ___________

Jimmie T. McGee-El,                  *
                                     *
             Appellant,              *
                                     *
      v.                             *
                                     *
Chandra Hartegan, Caseworker, NECC; *
Tracy Harrison, Librarian II, NECC;  *
Debra Kelly, Caseworker, NECC; Joel *
Clover, Corrections Officer I, NECC; *
James Carter, Functional Unit        *
Manager, NECC; Carrie Taylor,        *   Appeal from the United States
Classification Caseworker Assistant, *   District Court for the
NECC; Kathy Clifton, Functional      *   Eastern District of Missouri.
Unit Manager, NECC; Michelle         *
Thompson, Grievance Officer II,      *   [UNPUBLISHED]
NECC; Unknown Davis, Corrections     *
Officer II, NECC; Unknown Lambert, *
Corrections Officer II, NECC; Lori   *
Calvin, Corrections Officer III/     *
Committee Member, NECC; Dale         *
Lucas, Correctional Case Worker;     *
Chantay Godert, Assistant Warden,    *
NECC; Thomas Dunn, Deputy Warden, *
NECC; Jim Moore, Warden, NECC;       *
Larry Crawford, Director, Missouri   *
Department of Corrections,           *
                                     *
             Appellees.              *
                                    ___________

                              Submitted: June 18, 2010
                                 Filed: June 24, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Missouri inmate Jimmie McGee-El (McGee) appeals the district court’s1
dismissal of his 42 U.S.C. § 1983 civil action. After careful de novo review,
see Strand v. Diversified Collection Serv., Inc., 380 F.3d 316, 317 (8th Cir. 2004), we
conclude that (1) McGee’s retaliatory-discipline claims were properly dismissed
because there was “some evidence” to find him guilty of violating prison rules, see
Henderson v. Baird, 29 F.3d 464, 469 (8th Cir. 1994); (2) his due process challenge
to the disciplinary hearing is also meritless, because McGee failed to show that he had
a protected liberty interest in avoiding the resulting punishment, see Lomholt v.
Holder, 287 F.3d 683, 684 (8th Cir. 2002) (per curiam); Kennedy v. Blankenship, 100
F.3d 640, 642-43 & n.2 (8th Cir. 1996); and (3) the district court was not required to
rule on discovery motions before dismissing the complaint, see First Commercial
Trust Co. v. Colt’s Mfg. Co., 77 F.3d 1081, 1083 n.4 (8th Cir. 1996), or to provide
McGee with a list of deficiencies. Finally we do not consider the claims that either
have been abandoned or are first raised on appeal.

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.

                                         -2-